DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 6/25/019.  These drawings are acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitations “the density medium” in lines 11-12 and "the detector" in line 20.  There is insufficient antecedent basis for these limitations in the claim.
	Claims 17-20 are dependent upon claim 16, and thus, inherit the same deficiencies.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Thomas (USP 6,153,148): Discloses a centrifugal fluid sample container that comprises an inlet, a plurality of branched channels, and wedges (190,192) that each have a triangular cross-section and extend upwardly from the bottom surface of the distribution cavity (144) (See Fig. 3 and Col. 7, line 5 – Col. 8, line 51).  However, there is no disclosure or teaching of a plurality of projections oriented outward from the center of rotation, nor a sedimentation tube that is configured to contain a density medium.

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of reference fails to disclose the method of claim 1, specifically the specifics of a cartridge that comprises a monolithic body comprising a plurality of projections oriented outward from the center of rotation and a sedimentation tube that contains a density medium has a first portion proximal to the center of rotation that comprises at least one wall that is in line with or angled outward from parallel to any radial line that projects from the center of rotation, wherein a second portion of the sedimentation tube comprises at least one wall that I angled inward from parallel to any radial line that projects from the center of rotation, and a third portion of the sedimentation tube that contains the sedimented particles or cells after rotation.

Claims 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of reference fails to disclose the specifics of a cartridge that comprises a monolithic body comprising a plurality of projections oriented outward from the center of rotation and a sedimentation tube that contains a density medium has a first portion proximal to the center of rotation that comprises at least one wall that is in line with or angled outward from parallel to any radial line that projects from the center of rotation, wherein a second portion of the sedimentation tube comprises at least one wall that I angled inward from parallel to any radial line that projects from the center of rotation, and a third portion of the sedimentation tube that contains the sedimented particles or cells after rotation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY I FISHER whose telephone number is (469)295-9182. The examiner can normally be reached IFP.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.I.F/Examiner, Art Unit 1796                                                                                                                                                                                                        February 23, 2022

/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796